DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An extension of time under 37 CFR 1.136(a) is required in order to make an examiner’s amendment that places this application in condition for allowance. During a conversation conducted on 4/28/2022, Roy Gross requested an extension of time for 1 MONTH(S) and authorized the Director to charge Deposit Account No. 506926 the required fee of $ 420 (for third month) for this extension and authorized the following examiner’s amendment. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 1
In line 3, --radially outer perimeter and an essentially annular D-shape-- is added after "D-shape" and before "with". 
In line 3, "with an eccentric" after "D-shape" and before "eccentric" is deleted.
In line 5, --said anterior and said posterior sections comprising a sheet of material and said posterior section is-- is added after "body portion,".
In line 5, "of said main body portion" is deleted. 
In line 8, "a" after "faces" and before "left" is replaced with --the--. 

Claim 2
In line 3, "a" after "faces" and before "left" is replaced with --the--. 

Claim 6
In line 2, the comma is deleted. 

Claim 12
In line 3, "the" after "beyond" and before "area" is replaced with --an--.

Claim 22
In line 1, "Per Cutaneous Mitral Valve Repair" is replaced with --percutaneous mitral valve repair--.
In line 3, "a" at the beginning of the line is replaced with --the--. 
In line 4, "the" after "and to" and before "anterior leaflet" is replaced with --an--. 
In line 6, "a" after "faces" and before "left" is replaced with --the--. 
In line 6, "a" after "assuming" and before "shape" is replaced with --the--. 


Claim 23
In line 2, "element" is replaced with --elements--. 
In line 3, "memory shape" is replaced with --shape memory--. 
In line 3, --shape-- is added after "the spiral" and before "comprises a first". 
In line 5, "the" at the beginning of the line is replaced with --a--. 
In line 5, "the" after "forms" and before "innermost" is replaced with --an--. 
In line 6, "the" at the beginning of the line is replaced with --an--. 
In line 6, "the" after "end of" and before "second end" is replaced with --a--. 
In line 6, "the" at the end of the line is replaced with --an--. 
In line 7, "the" after "forms" and before "innermost" is replaced with --an--. 

Claim 25
In line 1, "Per Cutaneous Mitral Valve Repair" is replaced with --percutaneous mitral valve repair--.
In line 4, --posterior-- is added between "the" and "leaflet".



Election/Restrictions
Claims 1-2 and 4-16 are allowable. The restriction requirement of Groups, as set forth in the Office action mailed on 2/9/2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Groups is withdrawn.  Claims 22-25, directed to Groups II-III no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Overall Claims 1-2, 4-16, and 22-25 are allowed herein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE LOPEZ whose telephone number is (571)270-7044.  The examiner can normally be reached on 8:30 AM - 5:30 PM, MST.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards, can be reached at 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Leslie Lopez/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        4/28/2022